                                          Case 2:19-cv-02196-RFB-VCF Document 39 Filed 05/15/20 Page 1 of 3



                                      1   ROBERT E. SCHUMACHER, ESQ.
                                          Nevada Bar No. 7504
                                      2   WING YAN WONG, ESQ.
                                          Nevada Bar No. 13622
                                      3
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      4   300 South 4th Street, Suite 1550
                                          Las Vegas, Nevada 89101
                                      5   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9319
                                      6   Facsimile: (702) 255-2858
                                          E-Mail: rschumacher@grsm.com
                                      7
                                                   wwong@grsm.com
                                      8
                                          Attorneys for Defendant/Cross-Defendant
                                      9   DMA CLAIMS MANAGEMENT, INC.,
                                          erroneously sued as DMA CLAIMS INC.
                                     10
                                                                   UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                            DISTRICT OF NEVADA
                                     12
    300 S. 4th Street, Suite 1550




                                          DIANE SANCHEZ,                                    )   CASE NO.: 2:19-cv-02196-RFB-VCF
       Las Vegas, NV 89101




                                     13                                                     )
                                                              Plaintiff,                    )
                                     14         vs.                                         )   STIPULATION AND ORDER TO
                                                                                            )   EXTEND TIME FOR DMA
                                     15
                                          WINDHAVEN NATIONAL INSURANCE                      )   CLAIMS MANAGEMENT, INC.
                                     16   COMPANY, a domestic corporation;                  )   TO FILE REPLY BRIEFS (ECF
                                          WINDHAVEN NATIONAL INSURANCE                      )   NOS. 33, 34)
                                     17   COMPANY fka ATX PREMIER INSURANCE, a              )
                                          domestic corporation; DMA CLAIMS INC., a          )   FIRST REQUEST
                                     18   foreign corporation; BLAS BON, an individual;     )
                                          DOES I-X and ROE CORPORATIONS I-X,                )
                                     19
                                          inclusive,                                        )
                                     20                                                     )
                                                              Defendants.                   )
                                     21                                                     )
                                          WINDHAVEN NATIONAL INSURANCE                      )
                                     22   COMPANY, a foreign corporation,                   )
                                     23                                                     )
                                                              Cross-Claimant,               )
                                     24         vs.                                         )
                                                                                            )
                                     25   DMA CLAIMS SERVICES, INC., a foreign              )
                                          corporation; DOES I-X, inclusive, and ROE         )
                                     26   CORPORATIONS I-X, inclusive,                      )
                                     27                                                     )
                                                              Cross-Defendant.              )
                                     28
                                                                                      -1-
                                          Case 2:19-cv-02196-RFB-VCF Document 39 Filed 05/15/20 Page 2 of 3



                                      1          Pursuant to Local Rule IA 6-1 and LR 7-1, Plaintiff Diane Sanchez (“Sanchez”) and

                                      2   Defendant DMA Claims Management, Inc. (“DMA”), by and through their respective counsel of

                                      3   record, hereby stipulate that the deadlines for DMA to files its Reply briefs to Sanchez’s

                                      4   Response to DMA’s Motion to Dismiss, ECF No. 33, and Sanchez’s Response to DMA’s

                                      5   Motion to Stay, ECF No. 34, are hereby extended for two (2) weeks to Friday, May 29, 2020.
                                      6          This is the first stipulation for extension of time to allow DMA to file its Reply briefs.

                                      7   On April 2, 2020, DMA filed its Motion to Dismiss First Amended Complaint. ECF No. 27. On

                                      8   April 22, 2020, DMA filed its Motion to Stay Pursuant to Injunction or Alternatively, Motion to

                                      9   Stay Discovery. ECF No. 30. On May 8, 2020, Sanchez filed her Response briefs to both

                                     10   Motions. ECF No. 33, 34. DMA’s Reply briefs are currently due on May 15, 2020.

                                     11          This extension of time is to allow DMA additional time to review and evaluate Sanchez’s
Gordon Rees Scully Mansukhani, LLP




                                     12   position in her Response briefs. This request is not made for any improper purposes or to cause
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13   any unnecessary delay.

                                     14   ///

                                     15   ///

                                     16   ///

                                     17   ///

                                     18   ///
                                     19   ///

                                     20   ///

                                     21   ///

                                     22   ///

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///
                                     27   ///

                                     28
                                                                                          -2-
                                          Case 2:19-cv-02196-RFB-VCF Document 39 Filed 05/15/20 Page 3 of 3



                                      1          While Sanchez and DMA may dispute whether the stay triggered by defendant

                                      2   Windhaven National Insurance Company’s (“Windhaven”) liquidation proceeding applies as to

                                      3   DMA, Sanchez and DMA do not dispute that this action is currently stayed as to Windhaven and

                                      4   defendant Blas Bon. See ECF No. 25, Notice of Automatic Stay Proceeding. Thus, these

                                      5   defendants are not parties to this Stipulation.

                                      6    DATED this 14th day of May, 2020                    DATED this 14th day of May, 2020

                                      7    GORDON REES SCULLY                                  PRINCE LAW GROUP
                                           MANSUKHANI, LLP
                                      8

                                      9    /s/ Robert E. Schumacher                            /s/ Kevin T. Strong
                                           ROBERT E. SCHUMACHER, ESQ.                          DENNIS M. PRINCE, Esq.
                                     10    Nevada Bar No. 7504                                 Nevada Bar No. 5092
                                           WING YAN WONG, ESQ.                                 KEVIN T. STRONG, Esq.
                                     11    Nevada Bar No. 13622                                Nevada Bar No. 12107
Gordon Rees Scully Mansukhani, LLP




                                           300 South 4th Street, Suite 1550                    10801 W. Charleston Boulevard, Suite560
                                     12    Las Vegas, Nevada 89101                             Las Vegas, Nevada 89135
    300 S. 4th Street, Suite 1550




                                           Attorneys for Defendant,                            Attorneys for Plaintiff,
       Las Vegas, NV 89101




                                     13    DMA CLAIMS MANAGEMENT, INC.,                        DIANE SANCHEZ
                                           erroneously sued as DMA CLAIMS INC.
                                     14

                                     15

                                     16
                                                                                            ORDER
                                     17
                                                                                            IT IS SO ORDERED:
                                     18
                                     19                                                 ________________________________
                                     20
                                                                                        RICHARD   F. BOULWARE, II
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                                        UNITED STATES DISTRICT JUDGE
                                     21                                                 DATED:
                                                                                        DATED this 15th day of May, 2020.
                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                             -3-
